Title: To Thomas Jefferson from John Taylor, 15 August 1794
From: Taylor, John
To: Jefferson, Thomas



Dr. Sir
Caroline August 15th 1794.

Some time past, I inclosed you the pamphlet you wrote for—accepted of your commission to procure the drill plow—and requested to know to whom at Richmond I should forward it. The plow has been ready for some time and delayed for want of an answer. Concluding at length, that my letter, or your reply has failed, I have forwarded it herewith to the care of Mr: John Harvie at Richmond, and requested him to receive it for you. Inclosed is an account of the cost and charges.
It is calculated to dril corn, peas, wheat, turnip seed, and any of similar sizes. Moreover by lessening the capacity of the cups with wax, it may be regulated to sow any grain less than corn, either thick or thin—and if the horse walks briskly, it will strew with great equality.
On one side of the plow are three screws, which will enable you so far to open that side, as to insert the bands to which the cups are affixed, and force them on the two cylinders on which they work.
The loose joint at the end of the wheel’s axle, is of admirable use, as it enables the wheel to give way to clods and inequalities, and yet to perform its revolutions regularly; and as it bestows upon the driver a convenient mode of turning, without being incommoded by the wheel, or wasting the seed. This is effected by means of the staff with the crooked hook at the End, which hook is to be inserted with a screw to keep it fixed, into an iron aperture contrived for it at the end of a peice of wood, through which the axle passes near the nave of the wheel, for  the purpose of keeping the wheel at right angles with the beam. This staff made fast, lies useless upon the handles, whilst the plow is at work, but when about to turn, the plow: man tucks it between the handles, or holds it tight, by which means he raises the wheel, and turns conveniently. There are two screws to raise one of the cylinders on which the cups play, to tighten the band if there should be occasion. There are three sets of cups.
Instead of the wooden heel, which is best to open a furrow for small seeds, you may substitute a plow for corn, or any thing else.
But I beg pardon for these remarks touching the mechanism of this plow, for you will very soon discover its principles.
I will however subjoin one convenience in its use respecting turnips. This is a vegitable of so delicate a constitution, as often to fail, if the season is not favorable to it, for a week or two after sowing. This plow enables us to take a double chance. You may sow early, and after the first horse or hand hoing, sow again between the rows. And as soon as it is ascertained which sowing succeeds best, we may destroy the other without any additional labour, in cultivating the crop. Seed is nothing. And a single man and horse, will drill six acres in a day at least, at three feet distance. I use twelve feet poles, and the land between is split three times by the Eye which brings it to three feet. Wheat sown about the first of October between the turnips will produce good crops. I am with great respect & esteem Sir Yr: mo: obt: Sert.

John Taylor

